DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 17/098,104 (“104 reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Nov. 13, 2020 (“104 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 104 reissue Application contained, among other things: Reissue Application Declarations by the Inventor and a preliminary amendment.
The 104 reissue Application is a reissue application of U.S. Patent No. 10,128,925 (“925 Patent”) titled “METHOD FOR UPLINK MULTI-USER TRANSMISSION IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR.”   The corresponding PCT for the 925 Patent was filed on Aug. 24, 2015 and the 371 date is Feb. 21, 2017.  The US application of the 925 Patent was assigned by the Office US patent application number 15/505,561 (“505 Application”) and the 925 Patent was issued on Nov. 13, 2018 with claims 1-13 (“Originally Patented Claims”).  Based on the reissue declaration and the preliminary amendment, the instant reissue application is a broadening reissue application.  

II. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 925 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  Also based upon the Examiner's independent review of the 925 Patent itself and the ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRELIMINARY AMENDMENT
The 104 reissue Application contains a preliminary amendment (“104 Preliminary Amendment”) that was filed on the 104 Actual Filing Date.  The 104 Preliminary Amendment is hereby entered.  The 104 Preliminary Amendment contained, among other things, “REMARKS” (“2020 Remarks”) and “AMENDMENTS TO THE CLAIMS” (“2020 Claim Amendment”).  The 2020 Claim Amendment amended claims 1-13 and added new claims 14-16. 

IV. CLAIM OBJECTIONS
A.	Explanation of Support
Claims 1-16 are objected to because the Applicant does not comply with 37 CFR 1.173 (c).  See MPEP §1453 (V) (D). Claims 1-13 have been amended and claims 14-16 are new. Applicant has not pointed out the support for each amendment in the amended claims 1-13 and each of the limitations in the new claims.  Applicant merely stated “Support for these amendments is found, for example at FIGS. 6 and 7, Tables 13 and 14, and corresponding portions of the written description of the Issued Patent,” which is not sufficient to satisfy the requirement of 37 CFR 1.173 (c) enclosed below:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.



B.	Conclusion
Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments to the original patented claims must be made with respect to the patent.  For the new claims, amendment must preserve the claim ordering as they were first presented during the prosecution.  Finally, claims must have proper status identifiers.
In order to facilitate compact prosecution, the Examiner has, this one time only, entered the 2020 Claim Amendment.  Nevertheless, should Applicant(s) submit any subsequent claim amendment that includes an incorrect or missing claim status identifier, the Examiner may indicate that the claim amendment(s) are improper and therefore not completely responsive.  

V. STATEMENT UNDER 37 CFR 3.73(c)
	The Statement under 37 CFR 3.73(c) filed on Nov. 13, 2020 is objected to because the patent number and the issue date of the patent are missing.


VI. STATUS OF CLAIMS
	In light of the above: 
Claims 1-16 are currently pending (“Pending Claims”).
Claims 1-16 are currently examined (“Examined Claims”).
No claim is withdrawn.
Regarding the Examined Claims and as a result of this Office action:
Claims 1-13 are allowed.
Claims 14-16 are rejected.

VII. PRIORITY CLAIMS
Based upon a review of the instant application and the 925 Patent, the Examiner finds that in the instant application, Applicant is claiming domestic priority to provisional applications 62/120883, filed on Feb. 26, 2015, 62/049368, filed on Sep. 12, 2014, and 62/040431 filed on Aug. 22, 2014.  However, the instant application does not claim any foreign priority.
The filing date for the PCT of the 925 Patent is Aug. 25, 2015, which is a Tuesday.  Because Aug. 22, 2015 is on a Saturday, the filing date for the 925 Patent to claim the priority of the provisional application provisional application 62/040431 filed on Aug. 22, 2014 should be on or before Aug. 24, 2015.  Therefore the claim to priority to the provisional application 62/040431 is not granted.  
To the extent that 62/120883, filed on Feb. 26, 2015, 62/049368 filed on Sep 12, 2014, provide sufficient support for the claims in the instant reissue application, the effective filing date of the claims of the instant reissue application is Sep. 12, 2014.  After an initial review of 62/049368, the claims of the instant reissue application appear to be supported by the specification of 62/049368.
Because the effective filing date of the instant application is after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions applies. 

VIII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
A first exception occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP §2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation'
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Configuration: “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
2.	Transmitter: The device in the telephone handset which converts speech into electrical impulses for transmission. See “Newton' s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a transmitter as a device that converts signals into electrical impulses.
3.	Transceiver: Any device that transmits and receives. See “Newton' s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a transmitter as a device that converts signals into electrical impulses.
4.	Processor:  “1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer.”  Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.

C.  	35 U.S.C. § 112 F Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ f. See MPEP § 2181 et seq.  To invoke 35 U.S.C.  § 112 ¶ f, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 ¶ f paragraph.  If a phrase invokes § 112 ¶ f, the corresponding structure or materials will also be determined.
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following functional phrases invoke 35 U.S.C. § 112 ¶ f.  

(1)  Functional Phrase #1

a processor, wherein the processor is configured to: 
receive a Medium Access Control (MAC) frame from an access point (AP), the MAC frame comprising a MAC header, a frame body and a Frame Check Sequence (FCS), the MAC header including a field indicating whether a frame type of the MAC frame is a trigger frame; and 
perform the UL MU transmission by transmitting a Physical-layer Protocol Data Unit (PPDU) comprising a UL frame in response to the MAC frame to the AP, based on the frame type of the MAC frame being the trigger frame, 
wherein the trigger frame includes (i) information for the UL MU transmission and (ii) trigger type information indicating a trigger type of the trigger frame, 
wherein the information for the UL MU transmission in the trigger frame depends on the trigger type of the trigger frame, wherein the trigger type information indicates whether the trigger type of the trigger frame is (i) a type for triggering transmission of UL MU data frames, (ii) a type for triggering transmission of buffer status report frames, or (iii) a type for triggering transmission of Clear-To-Send (CTS) frames, and wherein the UL frame is a UL MU data frame based on the trigger type of the trigger frame being the type for triggering transmission of UL MU data frames.

	--“Functional Phrase #1” or “FP #1” – From claim 9.
To invoke 35 U.S.C. § § 112 ¶ f paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “processor” denotes structure or is a generic placeholder for “means.”
To address issue, the MPEP states:
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). [Emphasis added.]

MPEP § 2181 I. C., Rev. 08.2017, January 2018.

First and in accordance with the MPEP quoted above, the Examiner has reviewed the original specification and drawings as set forth in the Base Patent to determine if “processor” provides a description sufficient to inform one of ordinary skill in this particular art that “processor” denotes structure. Based upon this review, the Examiner finds that “processor” denotes structure.  However, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “processor” has an established meaning for structure for performing the function as claimed.  At best, “processor” is shown in Figure 47 as 4711 “processor” which, to an ordinary skill in the art, is essentially a generic processor known in the art.
Second, the Examiner has reviewed both general purpose dictionaries and technical dictionaries (e.g. The Authoritative Dictionary of IEEE Standards Terms, and the Microsoft Computer Dictionary) for evidence to establish that the term “processor” has achieved recognition as phrase denoting structure for performing the functions as claimed.  Based upon a review of these dictionaries, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “processor” has an established meaning for structure that performs the function of FP#1.  
Finally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, “processor” denotes a specific structural meaning.  It is true that a processor denotes a specific structure for performing generic computer processing.  However the conventional “processor” does not appear to be able to perform the function of FP#1.  
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the term “processor” does not denote sufficient structure for performing the claimed function.  Because “processor” does not denote sufficient structure, the term is therefore a generic placeholder for “means.”  Because “processor” is a generic placeholder for “means,” the Examiner concludes that FP#1 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is:
receive a Medium Access Control (MAC) frame from an access point (AP), the MAC frame comprising a MAC header, a frame body and a Frame Check Sequence (FCS), the MAC header including a field indicating whether a frame type of the MAC frame is a trigger frame; and 
perform the UL MU transmission by transmitting a Physical-layer Protocol Data Unit (PPDU) comprising a UL frame in response to the MAC frame to the AP, based on the frame type of the MAC frame being the trigger frame, 
wherein the trigger frame includes (i) information for the UL MU transmission and (ii) trigger type information indicating a trigger type of the trigger frame, 
wherein the information for the UL MU transmission in the trigger frame depends on the trigger type of the trigger frame, wherein the trigger type information indicates whether the trigger type of the trigger frame is (i) a type for triggering transmission of UL MU data frames, (ii) a type for triggering transmission of buffer status report frames, or (iii) a type for triggering transmission of Clear-To-Send (CTS) frames, and 
wherein the UL frame is a UL MU data frame based on the trigger type of the trigger frame being the type for triggering transmission of UL MU data frames.

--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 104 reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP , Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.”  MPEP § 2181 I. — Prong (C).
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP §2181 I, the Examiner concludes that Functional Phrase #1 invokes 35 U.S.C. § 112 ¶ f paragraph.

iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
MPEP 2181.II.B states:
As noted above, when rendering patentability determinations the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.

Based upon a review of the 104 reissue application itself, the Examiner concludes that the corresponding structure for FP#1 is the processor 4711 in Fig. 47 and the algorithm run by the processor is described associated with Figs. 33 and 35 which described the data structure of a trigger frame and Figs. 36-40 which describe the algorithm performed by the stations for uplink MU transmission, that is, in col. 70, line 9-col. 73 –line 3.  

(2)  Dependent claims

FP#1 in dependent claims of claim 9, i.e., claims 9-12, also invoke § 112 ¶ f because no sufficient structure is further recited in the dependent claims. 

(3)	How To Prevent FP#1 From Invoking § 112 ¶ f
If Applicant does not intend to have the claim limitation invoke § 112 ¶ f, Applicant may amend claims so that they will clearly not invoke § § 112 ¶ f .
Moreover, if Applicant believes “processor,” etc.,  have a structural meaning known to a person of ordinary skill in this particular art to perform the corresponding functions, Applicant should in their next appropriately filed response, expressly state on the record that “processor,” etc., have a structural meaning known to a person of ordinary skill in this particular art to perform the corresponding functions and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#1 does not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of “processor,” etc., whatever it is) can perform the entire Function of FP#1.
In other words, upon receiving (1) Applicant’s statement indicating that “processor,” etc., have a structural meaning know to a person of ordinary skill in this particular art with sufficient evidence in support thereof; (2) Applicant’s express statement that the claimed structure (of “processor” or whatever it is) can perform the entire Function of FP#1; and (3) supporting evidence that the claimed structure (of “processor” whatever it is) can perform the entire Function of FP#1 respectively, the Examiner will most likely conclude that FP#1 do not invoke § 112 ¶ f .
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ f or successfully argue that a claimed phrase does not invoke § 112 ¶ f, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

IX. CLAIM REJECTIONS - 35 USC § 251
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


A.	Improper Recapture
Claims 14-16 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenland Systems, Inc. et al v. Micro LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shah ram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact in the prosecution history of the `726 application relevant to this rejection:
Feb. 21, 2017	Claims 1-13 and 15 were originally filed.  The originally filed claim 1 is:
Claim 1. A method for performing uplink (UL) multi-user (MU) transmission by a station (STA) in a wireless communication system, the method comprising: 
	receiving a trigger frame including information for UL MU transmission from an access point (AP); and 
transmitting a UL MU PPDU based on the information for the UL MU transmission, 
wherein the trigger frame is a medium access control (MAC) frame, the trigger frame includes a field for indicating the type of the trigger frame.

Feb. 20, 2018	The originally filed claims 1-13 and 15 were rejected under 35 USC 103 over Seok (US 2016/0029373) in view of Chen (US 2017/0126293).
May 18, 2018	Applicant filed a response to the non-final office action which amended claim 1 as.
1. (Currently Amended) A method for performing uplink (UL) multi-user (MU) transmission by a station (STA) in a wireless communication system, the method comprising: 
receiving a Medium Access Control (MAC) frame from an access point (AP), the MAC frame comprising a MAC header, a frame body and a Frame Check Sequence (FCS), the MAC header including a field indicating whether a type of the MAC frame is a trigger frame; and 
transmitting a UL frame in response to the MAC frame to the AP,  when the type of the MAC frame is the trigger frame, 
wherein the trigger frame includes information for the UL MU transmission and information indicating a type of the trigger frame,
 wherein the type of the trigger frame includes a type for triggering transmission of UL MU data frames or a type for triggering transmission of buffer status report frames, and 
wherein the UL frame is a UL MU data frame when the type of the trigger frame includes the type for triggering transmission of UL MU data frames.

	Applicant also specifically argued how the prior art Seok and Chen does not each the amended limitations (see Applicant’s Remarks, May 18, 2018).
July 6, 2018	The Office mailed a notice of allowance indicating all the pending claims were allowed.
A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
As to Step (1) above, claim 1 of the 561 application were amended and argued specifically by the Applicant and the Examiner allowed the claims based on the amendment and the arguments.  The new independent claim 14 of the instant reissue application broadened claim 1 by eliminating the limitation “wherein the UL frame is a UL MU data frame when the type of the trigger frame includes the type for triggering transmission of UL MU data frames.”  (“Eliminated feature”)
As to Step (2) above, as indicated by the facts summarized above dated May 18, 2018, the Eliminated features of claim 14 in the instant reissue application was surrendered in the original prosecution and related to the broader aspects of the reissue claim 14.
As to Step (3) above and based on the comparison of claim 14 of the instant reissue application and claims 1 of the `925 Patent, the Examiner determines that the reissue claims are not materially narrowed in other respects and the scope of the reissue claims have indeed been enlarged, and hence the recapture rule applies. See MPEP §1412.02(I).
Therefore claims 14-16 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

X.   ALLOWABLE SUBJECT MATTER
Claims 1-13 are allowed.  Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites 
performing the UL MU transmission by transmitting a Physical-layer Protocol Data Unit (PPDU) comprising a UL frame in response to the MAC frame to the AP, based on the frame type of the MAC frame being the trigger frame, 
wherein the trigger frame includes (i) information for the UL MU transmission and (ii) trigger type information indicating a trigger type of the trigger frame, 
wherein the information for the UL MU transmission in the trigger frame depends on the trigger type of the trigger frame, 
wherein the trigger type information indicates whether the trigger type of the trigger frame is (i) a type for triggering transmission of UL MU data frames, (ii) a type for triggering transmission of buffer status report frames, or (iii) a type for triggering transmission of Clear-To-Send (CTS) frames.

	Claim 8 is the method claim performed by an access point corresponding to claim 1.  Claim 9 is the apparatus claim corresponding to claim 1 and the processor in claim 9 invoke § 112 ¶ f.  
	Claim 14 recites:
performing the UL MU transmission by transmitting a Physical-layer Protocol Data Unit (PPDU) comprising a UL frame in response to the MAC frame to the AP, based on the frame type of the MAC frame being the trigger frame, 
wherein based on the frame type of the MAC frame being the trigger frame, the trigger frame further includes, in a field of the trigger frame other than the frame control field, trigger type information which indicates a trigger type of the trigger frame, and 
wherein the trigger type information indicates whether the trigger type of the trigger frame is (i) a type for triggering transmission of buffer status report frames, or (ii) a type for triggering transmission of Clear-To-Send (CTS) frames.

	Seok (US Patent Pub 20160029373) discloses performing UL MU transmission by transmitting a Physical-layer Protocol Data Unit, in response to the MAC frame to the AP, based on the frame type of the MAC frame being the trigger frame, but fails to disclose
wherein the trigger frame includes (i) information for the UL MU transmission and (ii) trigger type information indicating a trigger type of the trigger frame, 
wherein the information for the UL MU transmission in the trigger frame depends on the trigger type of the trigger frame, 
wherein the trigger type information indicates whether the trigger type of the trigger frame is (i) a type for triggering transmission of UL MU data frames, (ii) a type for triggering transmission of buffer status report frames, or (iii) a type for triggering transmission of Clear-To-Send (CTS) frames.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

XI. CONCLUSION
A.	 Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.



C.	 Contact Information

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.